OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
..                                   AUSTIN
     GROVERSELLERS
     Al-roRNEr
             OCNERIL


       tsrioreblei&rry i&;~geSrozier
       Cualmwn axldExeoutive Director
       'TexssUnemploymentColnpensatiqnCo~~~nission
       Brown Building
       Au8tin, Texas
       Dear Sir:                     Opinion 240.O-7503




       on ttketwo que
                                               191 of tne Dopartmultaf
                                               th LegielRtureapply to
                                               he Taxa Unemployment
                                               ither the husband or the
                                               6 employed by another
                                              erntmnt of Texas?
                           vember 16, 1946, the United State8
                           riotitill be returned to the State
                        d will booom a part of the organim-
                         Texas UnemploymuktG~pSnaatiOn Corn-
             inission. Xi11 the above referred to seation of
             the Wpartmental ApWopriatioriBill apply to
             tiioaepersons now employed by the Unfted States
             Smployment %rvica when that merger is completed?
308